Citation Nr: 1714326	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus (DM).  

2.  Entitlement an increased disability evaluation for a low back disability post herniated nucleus pulposus (HNP) with laminectomy and discectomy with residual pain, and evidence of degenerative joint disease (DJD), currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to July 1974, from February 1975 to December 1984, and from December 1984 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2011, the Board remanded these claims to the AOJ for issuance of a Statement of the Case (SOC).  A review of the record reflects that the RO and AMC complied with the Board's remand directives as an SOC was issued for the above claims in March 2012 and the Veteran perfected these issues for appeal in March 2012. 

In January 2015, the Board remanded these issues for further development, to include performing additional VA examinations.  The requested development was performed and complied with the directives of the Board remand.  Unfortunately, as will be discussed in greater detail below, the Veteran's request for an increased evaluation for his service-connected low back disorder must once again be remanded for further development.  

The issue of entitlement to an increased disability evaluation for a low back disability post-HNP with laminectomy and discectomy with residual pain, and evidence of DJD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence indicates that the Veteran's DM has not required the use of insulin during the appeal period.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for DM have not been met at any time.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the claim for a higher initial disability evaluation for DM, the courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records and reports, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

As it relates to the claim for a higher initial disability evaluation for DM, the Veteran was afforded VA examinations in September 2010 and February 2015.  The Board finds that the VA examinations of record are adequate because they were performed by medical professionals, were based on thorough examinations of the Veteran, reported findings pertinent to the rating criteria and provided probative opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the above issues.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by him and on his behalf.  He was also provided the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

DM

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this case, the Veteran's DM has been assigned a 20 percent disability evaluation under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119.  The Veteran is also receiving a separate 10 percent disability evaluation for a neurological disability to include residuals of a transient ischemic attack associated with DM and a noncompensable disability evaluation for erectile dysfunction associated with DM.  The Veteran is also receiving special monthly compensation on account of the loss of use of a creative organ. 

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected DM does not more nearly approximate a rating in excess of 20 percent for the entire rating period on appeal.

In conjunction with his claim, the Veteran was afforded a VA examination in September 2010.  The Veteran said that around two years ago he was feeling bad but he did not know what it was.  He indicated that labs were run and his HgbAlC was 7.5.  He was placed on a diet and on metformin and his weight decreased around 30 pounds.  At that point, he developed a metallic taste in the mouth and metformin was discontinued and he was on diet alone for 6 months but his AlC levels started to go up and he was placed on Actos.  At the time of the examination it was controlled.  He indicated that he had not had any low blood sugar but that he had had hypoglycemic symptoms when his blood sugar reached 80, which happened when he did exercises.  

There was no history of diabetes related hospitalization or surgery, pancreatic trauma, or diabetes-related neoplasm.  The Veteran was noted to be on oral medication, taking 15 milligrams of Actos daily.  He was reported to have been placed on a restricted or special diet.  The Veteran was noted to have episodes of hypoglycemia reactions, but did not have diabetic complications which required hospitalization.  As to frequency of visits to a diabetic care provider required by these episodes, it was reported as monthly or less often.  As to regulated or restricted activities, the Veteran was noted to have symptoms of hypoglycemia when doing exercises.  He had to limit the amount of these due to risk of hypoglycemia.  The Veteran denied symptoms of peripheral neuropathy, diabetic neuropathy, skin disorders, gastrointestinal disorders, or other diabetic complications.  The Veteran was noted to be employed as an independent insurance agent and had not lost any time from work as a result of his DM.  

In conjunction with a January 2015 Board remand, the Veteran was afforded an additional VA examination in February 2015.  At the time of the examination, the Veteran was noted to be on oral hypoglycemic agents.  There were no regulations of activities required as part of management of DM.  The Veteran was noted to visit his diabetic care provider less than two times per month for episodes of ketoacidosis and/or hypoglycemia.  There had been no episodes of ketoacidosis or hypoglycemia in the past 12 months which required hospitalization.  There had also been no loss of strength or progressive unintentional weight loss attributed to DM.  The Veteran had no further recognized complications of DM.  The Veteran's DM was reported to have had no impact of his employment.  He retired in 2011, with his DM not affecting his employment.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of DM required the use of insulin at any point in time during the appeal period.  Rather, the evidence shows that use of an oral hypoglycemic agent was required for management of DM throughout the rating period, which is the level of impairment contemplated by a 20 percent schedular rating.  A rating in excess of 20 percent under DC 7913 is not warranted unless insulin was also required to manage DM (which is not the case). 

Because the preponderance of the evidence is against finding that management of DM required insulin, which is required for schedular ratings higher than 20 percent for DM under DC 7913, the schedular criteria for a 40 percent rating (or higher) for DM are neither met nor more nearly approximated at any time during this rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Camacho, 21 Vet. App. at 366; Melson, 1 Vet. App. at 337.


ORDER

An initial disability evaluation in excess of 20 percent for DM is denied. 


REMAND

The Veteran was last provided a VA examination in connection with his service-connected low back disorder in February 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the February 2015 VA examination, the Court, in Correia v. McDonald, 21 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA records from Salem dated from March 2017 to the present.

2.  The Veteran should be scheduled for appropriate VA examinations (both for the back condition and the previously diagnosed radiculopathy) so as to determine the current level of severity of his service-connected condition.  

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if medically applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the above development has been completed, the RO should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


